Citation Nr: 9929795	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-37 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1962, with additional periods of active duty for 
training with the United States Army Reserves during the time 
from September 1962 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for a low back 
disorder.

This case was originally before the Board in February 1998, 
at which time it remanded the matter back to the RO for 
additional evidentiary development.  That development has 
been completed and, thus, this case is ready for appellate 
review.


FINDINGS OF FACT

1.  The claims file contains no competent evidence that the 
veteran's current low back disorder was incurred in or is 
related to service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a low back disorder is 
plausible.  


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for a low back disorder, and, therefore, 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

Service medical records indicate that the veteran had no back 
problems at the time of his initial induction into active 
duty, according to a January 1962 induction medical 
examination report.  Service outpatient records show no 
complaint of, treatment for, or diagnosis of any low back 
problems.  The veteran's August 1962 separation medical 
report and associated report of medical history are also 
negative for any found back problems.

No medical outpatient records pertaining to the veteran's 
inactive duty and active duty for training with the Army 
Reserves are of record.  Several attempts by the RO to obtain 
these records from the National Personal Records Center and 
other repositories, as well as from the veteran, produced no 
such records.

An April 1967 Army Reserves medical examination report is of 
record.  It indicates that the veteran had no physical 
defects at that time during his service.  The associated 
report of medical history makes no note of any back problems.

Subsequent to service, private medical records show 
intermittent treatment for low back pain from 1983 to 1995.  
A January 1983 record indicates that the veteran complained 
of a painful low back.  It indicates that he had sustained an 
injury 10 weeks prior to being seen, while leaning over a 
car.  He felt an onset of low back pain, radiating to his 
right buttock.  Impression was sciatic, right leg, and 
sacralization, L5, right.

A July 1987 private physical examination report indicates 
that the veteran had absolutely no complaints whatsoever.

An August 1988 private admission record shows that the 
veteran was hospitalized for left lower extremity pain.  He 
reported a spontaneous onset of back pain, which had been 
chronic in character for many years.  It had periods of 
exacerbation and remission and was getting progressively 
worse.  He reported radiation to the left hip, of 6 months 
duration, with radiating pain all the way to his left foot 
for 1 month.  Impression was herniated lumbar disc.  A 
computed tomography (CT) of the lumbar spine confirmed the 
presence of a large herniated nucleus pulposus at L4-L5.

A May 1992 magnetic resonance imaging (MRI) study of the 
veteran's lumbar spine revealed marked degenerative changes 
with osteophyte formation throughout the lumbar spine, with 
neural foramina encroachment at L3-L4 on the right.  There 
was also a prominent herniation of the nucleus pulposus at 
L3-L4.  A May 1992 lumbopelvis X-ray report revealed mild 
left lateral flexion scoliosis with reduction of the lumbar 
lordosis, possibly relating to muscle spasm.

The veteran submitted 3 lay statements from fellow service 
personnel.  These are dated in May and June 1992.  They state 
that the veteran injured his back during a two-week period of 
active duty training, when he was pinned between two heavy 
steel shipping containers.  They indicate that he complained 
of back pain and was seen overnight at the hospital for 
observation and, then, placed on light duty.

Private outpatient records show that the veteran was seen for 
his low back problems in June 1992 and February 1995.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board notes that private medical 
records show that the veteran was diagnosed with a herniated 
nucleus pulposus and other degenerative changes of his lumbar 
spine.  While dated more than 7 years ago, the Board finds 
that this evidence is adequate as to the presence of a 
current disability for purposes of a well grounded claim, 
especially since the medical evidence also shows that the 
veteran was seen for low back pain as recently as February 
1995.

The second prong of a well-grounded claim is that of an 
inservice disease or injury.  Caluza, 7 Vet. App. at 506.  In 
this regard, the Board finds no competent evidence that the 
veteran had any low back pathology during service.  Service 
medical records are entirely negative for any complaints of, 
treatment for, or diagnosis of any low back disorders.  The 
Board has given careful consideration to the veteran's lay 
statements, and those of his fellow service personnel, which 
indicate that he injured his back on or about 1965 or 1966, 
during a two-week period of active duty training.  However, 
even the April 1967 Army Reserves medical report is negative 
for any low back problems.

The veteran has also alleged that a service outpatient record 
shows that he injured his left lip after falling.  The Board 
finds that a June 1962 service outpatient record shows that 
the veteran "fell between two pallets."  Although difficult 
to discern, the record appears to indicate that the veteran 
incurred an abrasion on his left "hip," not his "lip."  
This is supported by a follow-up note indicating that he had 
blood on his shorts from the abrasion.  From this outpatient 
note, the Board accepts that the veteran incurred a fall 
during service that injured his hip (or lip), but there is no 
indication that he injured his lumbar spine.  Even the 
veteran and his fellow servicepersons asserted that he first 
injured his back in 1965 or 1966 while on active duty 
training in the Army Reserves, whereas this medical note is 
dated in 1962, a time when the veteran was on regular active 
duty.

Overall, the Board accepts that the veteran fell between 2 
pallets during service.  However, even if it presumes that he 
somehow injured his back at this time (or at any other time 
during service), his claim would still fail.  The last 
requirement for a well-grounded claim is competent evidence 
of a relationship (or nexus) between a current disability and 
an inservice injury.  38 C.F.R. §§ 3.303, 3.304  (1999); 
Caluza, 7 Vet. App. at 506.  Again, the claims file contains 
no such evidence.

Specifically, the claims file contains no competent evidence 
that the veteran's current low back disorder is related to 
the inservice fall or is otherwise related to an event in 
service.  The evidence shows that his current disability is a 
herniated nucleus pulposus with other degenerative changes.  
That disability has not been attributed to his military 
service.  In fact, the medical evidence refutes that 
conclusion.  It shows no complaints or treatment for any back 
problems from the time of the veteran's separation from the 
Army Reserves in 1967, until 1983, a period of approximately 
16 years.  Moreover, the 1983 medical records expressly state 
that his back problems were of only 10 weeks duration.

The veteran has argued that his current back problems are 
related to service.  However, through his statements alone, 
he cannot meet the burden imposed by 38 U.S.C.A. §  5107(a) 
as to a relationship between his disability and service 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran's current low back disorder 
was incurred in or is related to service.  Under these 
circumstances, the Board concludes that he has not met the 
initial burden of presenting evidence of a well-grounded 
claim for service connection, as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  As a result, the Board cannot decide 
it on the merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it).  Therefore, his claim 
must be denied as not well grounded.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. 
App. 341  (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).
 

ORDER

The claim for service connection for a low back disorder is 
denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

